UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-5129


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MICHAEL QUINN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00442-JFM-1)


Submitted:   June 29, 2012                 Decided:   July 10, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Columbia, Maryland, for Appellant.        Rod J.
Rosenstein, United States Attorney, Michael C. Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Quinn appeals his convictions following a jury

trial for being a felon in possession of a firearm, in violation

of   18   U.S.C.       § 922(g)       (2006),       and     possessing       materials       to

manufacture      controlled          substances,       in       violation   of   21     U.S.C.

§ 843 (2006).          On appeal, Quinn challenges several evidentiary

rulings    made        by    the     district       court.         This     court      reviews

evidentiary rulings for abuse of discretion.                             United States v.

Hodge,    354    F.3d        305,    312     (4th    Cir.       2004).      Applying        this

standard, we affirm.

               Quinn    first       contends        that    the     Government        did   not

provide   notice        of    certain      evidence        it    offered    at   trial.       A

review    of    the     record       leads    us     to     conclude      that   Quinn      had

adequate notice of the evidence presented by the Government.

               Quinn    next        argues    that        Fed.    R.     Crim.   P.     404(b)

prohibited the introduction of portions of the trial evidence.

Rule 404(b) prohibits evidence of a “crime, wrong, or other act”

as proof of a person’s character when it is used “to show that

on a particular occasion the person acted in accordance with the

character.”       Rule 404(b) is a rule of inclusion that allows for

the introduction of all evidence “except that which proves only

criminal disposition.”               United States v. Sanchez, 188 F.3d 192,

195 (4th Cir. 1997).



                                               2
            We find no merit in Quinn’s argument that Rule 404(b)

was violated.        A search of Quinn that occurred prior to his

arrest on the charges of which he was ultimately convicted and

testimony of his subsequent admission that he had possessed a

handgun    during    that      earlier      search      were    relevant     to   Quinn’s

state of mind and intent to unlawfully possess weaponry.                               See,

e.g., United States v. Cassell, 292 F.3d 788, 793 (D.C. Cir.

2002)    (noting    that      in   cases    where       unlawful     possession     is   at

issue,    evidence       of    previous      possession        can    be    relevant     to

knowledge and intent of crime charged).                        We thus conclude that

the district court did not abuse its discretion in permitting

such evidence.           We also conclude that admission of a letter

found in Quinn’s possession during the execution of a search

warrant was relevant to show Quinn’s possession and knowledge of

the contraband at issue and was not overly prejudicial.                                  See

United    States    v.     Smith,     441    F.3d    254,      262   (4th    Cir.   2006)

(testimony of son that he delivered drugs for his father was not

overly prejudicial).               Finally, we conclude that reference to

Quinn’s fugitive status was not an abuse of discretion because

“evidence of flight is admissible to prove guilty conscience.”

United States v. Peoples, 748 F.2d 934, 936 (4th Cir. 1984);

United States v. Moye, 454 F.3d 390 (4th Cir. 2006) (“the jury

unquestionably      was       entitled     to    draw    the    reasonable     inference

that Moye fled because he knew he was prohibited under federal

                                             3
law from possessing firearms.”); United States v. Obi, 239 F.3d

662, 665 (4th Cir. 2001).

              Quinn next argues that the district court erred in

allowing      the      Government        to   introduce        evidence           of    his     gang

membership       and      inquire    into     other       "bad    acts"          during    cross-

examination.         After reviewing the record, we conclude that the

district      court     did   not    abuse      its    discretion           in    allowing       the

evidence to which Quinn objects because Quinn’s gang affiliation

was    relevant      to    his    motive      for    possessing         a    weapon       and    his

involvement in drug transactions.

              Quinn lastly challenges the district court’s denial of

his motion to disclose the identity of a confidential informant.

A decision not to require disclosure of an informant is within

the discretion of the district court.                        United States v. Gray, 47

F.3d    1359,      1363-64       (4th    Cir.       1995).       “Under          the     abuse    of

discretion standard, this Court may not substitute its judgment

for    that   of     the    district      court;      rather,     [it]       must        determine

whether       the      [district]         court’s         exercise          of         discretion,

considering the law and facts, was arbitrary or capricious.”

United States v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995).

Here, the informant was not a participant in the crimes Quinn

was    charged      with.        Thus,    his       identity     or   testimony           was    not

necessary      for     Quinn’s      defense,        and   we     will       not    disturb       the



                                                4
district court’s conclusion that the identity should be kept

confidential.

            Accordingly,      we   affirm    Quinn’s      convictions      and

sentence.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   the    court   and   argument   would   not    aid   the   decisional

process.

                                                                      AFFIRMED




                                     5